PER CURIAM.
The judgment is affirmed on the condition that the plaintiff accept a remittitur of punitive damages to the amount of $50,000. BMW of North America, Inc. v. Gore, 517 U.S. 559, 116 S.Ct. 1589, 134 L.Ed.2d 809 (1996); Green Oil Co. v. Hornsby, 539 So.2d 218 (Ala.1989). If the plaintiff does not file with this Court an acceptance of the remittitur within 28 days of the date this order is issued, then the judgment will be reversed and the cause remanded for a new trial.
AFFIRMED CONDITIONALLY.
HOOPER, C.J, and MADDOX, HOUSTON, COOK, LYONS, BROWN, JOHNSTONE, and ENGLAND, JJ., concur.
SEE, J., concurs specially.